 In the Matterof ACMEFEIJrWORKS,INC.,andTEXTILEWORKERSUNION OF AMERICA,LOCAL No. 99 (C. I.0.)Case No. C4673.-Decided September 26, 1940Jurisdiction:cotton felt manufacturing and processing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. James A. CobeyandMr. David Sokol,for the Board.Gallagher,Wirin c Johnson,of Los Angeles, Calif., byMr. LeoGallagher,for the Union.SimoncCLicker,byMr. Melvin Simon,andMr. David T. Good-man,both of Los Angeles, Calif., for,the Company.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Textile Workers Union of America,Local N6.99 (C. I. 0.), herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Twenty-first Region (Los Angeles, California) issued itscomplaint dated August 16, 1940, against Acme Felt Works, Inc.,Los Angeles, California, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complainf togetherwith notice of hearing thereon were duly served upon the respondentand the Union.Concerning the unfair labor practices, the complaint alleged in sub-stance (1) that the respondent on March 28, 1940, and at all timesthereafter refused to bargain collectively with the Union as the ex-clusive bargaining representative of the respondent's employees in anappropriate unit consisting of its production and maintenance em-ployees, including truck drivers, but excluding clerical and super-27 N. L. R. B., No. 103.508 ACME FELT WORKS, INC.509visory employees; and (2) that the respondent, by the foregoing actsand by advising its employees not to join any labor organization, bythreatening to close its plant if its employees continued to seek col-lective bargaining through the Union, by offering employees whoabandoned the Union promotion, and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Thereafter, the respondent filed,its answer to the complaint denying the material allegations thereofwith respect to the unfair labor practices.Pursuant to notice a hearing was held on August 29 and 30 andSeptember 3, 1940, at Los Angeles, California, before William B.Barton, the Trial Examiner duly designated by the Board.TheBoard, the respondent, and the Union were represented by counseland participated in the hearing.On September 3, 1940, the respond-ent, the Union, and counsel for the Board entered into a stipulationin settlement of the case and the Trial Examiner ordered the hearingadjourned into further notice.On September 12, 1940, the sameparties entered into another stipulation in settlement of the case.This stipulation provides as follows:It is hereby agreed by and between Acme Felt Works,Inc.,hereinafter referred to as Respondent, TextileWorkers Unionof America, Local No. 99 (C. I. 0.), and David Sokol, Attorneyfor the National Labor Relations Board, that :Respondent, a corporation organized and existing under andby virture of the Laws of the State of California and having itssole place of business at 6500 Stanford Avenue, Los Angeles,California, is engaged in the manufacture, processing and saleof cotton felt for the stuffing of mattresses, furniture and com-forters.In the operation of this business the principal rawmaterials used by the Respondent are staple cotton and cottonlinters.During the fiscal year May 1, 1939 to April 30, 1940,Respondent purchased approximately $150,000 of the aforesaidraw materials-.principally from brokers.Of these purchases,over twenty percent, amounting in value to a sum 'exceeding$30,000.00, were purchased for Respondent by the said brokersfrom suppliers located outside the State of California.Duringthis same period, Responrent sold not more than $250,000 worthof cotton felt manufactured and processed by it.Approximately10% of this cotton felt, amounting in value to not more than$25,000 was sold to customers located outside the State of Cali-fornia.In addition, a substantial portion of the cotton felt soldlocally to manufacturers of furniture, mattresses and comforterswas further processed by them and then resold anchor dis-tributed to persons and business establishments located outside 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe State of California.Respondent concedes, for the purposesof this proceeding only, that the operations of its business offects commerce within the meaning of the National Labor Re-lations Act.It is further stipulated that the TextileWorkers Union ofof America, Local No. 99 (C. I. 0.), hereinafter referred to asthe Union, is a labor organization within the meaning of Section2 (5) of the Act.It is further stipulated that the parties hereto waive theirright to a hearing set forth in Section 10, subsection (b) and (c)of the Act, and the taking of testimony or evidence before anExaminer of the National Labor Relations Board in this matterconcerning the charge and allegations in the complaint herein,and said parties hereto waive the making of findings of fact andconclusions of law by the Board herein.It is stipulated that all persons employed by Respondent at,itsaforementioned plant as production and maintenance em-ployees, including truck drivers, but excluding clerical andsupervisory employees, constitute a unit appropriate for thepurposes of collective bargaining and that such unit will insureto these employees of the Respondent the full benefit of theirright to self-organiation and to collective bargaining and wouldotherwise effectuate the policies of the National Labor RelationsAct.It being further stipulated that on March 28, 1940, and at alltimes thereafter, the Union was the duly designated representa-tive of the majority of the employees in the appropriate unitabove described and that, by reason of Section 9 (a) of the Na-tional Labor, Relations Act, was, on that date and at all timesthereafter, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining with the Re-spondent in respect to rates of pay,,wages, hours of employment,and other conditions of employment.The parties hereto consent that the National Labor RelationsBoard may, upon the pleadings herein and upon this stipulation,enter an order to the following effect, such order having thesame force and effect as if made by the National Labor RelationsBoard after hearing, the taking of evidence, and the makingof findings of fact and conclusions of law by the Board :ORDERAcme Felt Works, Inc., a Corporation,itsofficers,agents,successors,and assigns,shall: . ACME FELT WORKS,INC.5111.Refrain from :a. Interfering with, restraining, or coercing its employees inthe exercise of their right to self organization, to, form, join,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to -engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act;b.Refusing to bargain collectively with. TextileWorkersUnion of America, Local No. 99 (C. I. 0.), as exclusive repre-sentative of the Respondent's production and maintenance em-ployees, including truck drivers but excluding office, clerical, andsupervisory employees at the Los Angeles plant;2.Take the following affirmative action in order to effectuatethe policies of the National Labor Relations Act :a.Upon request bargain collectively with TextileWorkersUnion of America, Local No. 99 (C. I. 0.), as the exclusive repre-sentative of their production and maintenance employees, includ-ing truck drivers but excluding office, clerical, and supervisoryemployees at the Los Angeles plant, in respect to rates of pay,wages, hours of employment, and other conditions of employ-ment, and, if an understanding is reached on such matters, em-body said understanding in a signed agreement for a definiteterm ;b.Post immediately, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices inconspicuous places in and about the plant that the respondentwill refrain in the manner set forth in 1 (a) and (b), and thatitwill take the affirmative action set forth in 2 (a) of thisOrder; and that Respondent's employees are free to become andremain members of Textile Workers Union of America, LocalNo. 99 (C. I. 0.), and that Respondent will not discriminateagainst any employee because of his membership- or activity inthat or any other labor organization.c.Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.It is Stipulated and Agreed, that the United States CircuitCourt of Appeals for the Ninth circuit, may, upon applicationof the National Labor Relations Board, enter a Decree, the formof which has heretofore been approved by the respondent, en-forcing the aforesaid Order of the Board, pursuant to this Stip-ulation.Respondent expressly waives its right to contest theentry of said Decree, as heretofore approved by respondent. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is understood and agreed'that the entire agreement is con-tained within the terms of this Stipulation and that there is noverbal agreement of any kind which varies, alters or adds tothis Stipulation.It is further ) understood and agreed that this Stipulation issubject to the approval of the Board and shall become effectiveimmediately upon the granting of such approval. Tf the Boarddoes not approve this Stipulation, it shall be void and of noeffect and shall not be used as evidence in this or any othercase.On September 18, 1940, the Board issued its order approving theStipulation of September 12, 1940, making it ' a part of the record,and, pursuant to Article II, Section 36, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, transfer-ring the proceeding to the Board for the purpose of entry of adecision and order by the Board pursuant to the provisions of thestipulation.Upon the basis of the above' stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Acme Felt Works, Inc., is a California corporationhaving its sole place of business in Los Angeles, California.' It isengaged in the manufacture, processing, and sale of cotton felt forth stuffing of -mattresses, furniture, and comforters. In the opera-tion of this business the principal raw materials used by the respond-ent are staple cotton and cotton linters.Between May 1, 1939, andApril 30, 1940, the respondent purchased principally from brokers,approximately $150,000 worth of such raw materials.Over 20 percent in value of such materials were purchased for the respondent bybrokers from suppliers located outside the State of California.Dur-,ing the same period the respondent sold approximately $250,000worth of cotton felt manufactured and processed by it.Approxi-mately 10 per cent of this cotton felt, valued at not more than $25,000,was sold to customers located outside the State of California.Asubstantial portion of the cotton felt sold locally to manufacturers offurniture, mattresses, and comforters was further processed by themand then resold and distributed to persons and business establish-ments located outside the State of California.The respondent con-cedes that its business operations affect commerce within the meaningof the Act.- ACME -FELT WORKS, INC.513We find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce amongthe several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Acme Felt Works, Inc., a Corpo-ration, its officers, agents, successors, and assigns shall:1.Refrain from :a.Interfering with, restraining, or coercing its employees in theexercise of their right to self organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act;b.Refusing to bargain collectively with Textile Workers Union ofAmerica, Local No. 99 (C. I. 0.), as exclusive representative of the.Respondent's production and maintenance employees, including truckdrivers but excluding office, clerical, and supervisory employees at theLos Angeles plant;2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act :a.Upon request bargain collectively with Textile Workers Unionof America, Local No. 99 (C. I. 0.), as the exclusive representativeof their- production and maintenance employees, including truckdrivers but excluding office, clerical, and supervisory employees atthe Los Angeles plant, in respect to rates of pay, wages, hours ofemployment and other conditions of employment, and, if an under-standing-is reached on such matters, embody said understanding in asigned agreement for a definite term;-b.Post immediately, and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices inconspicuous places in and about the plant that the respondent willrefrain in the manner set forth in 1 (a) and (b), and that it willtake the affirmative action set forth in 2 (a) of this Order; and thatRespondent's employees are free to become and remain members' ofTextileWorkers Union of America, Local No. 99 (C. I. 0.), and thatRespondent will not discriminate against any employee because ofhis membership or activity in that or any other labor organization;c.Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe Respondent has taken to comply herewith.323428-42-vol 27--34